DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 3-6, 9-12, 15-16, 19-20, 22, 24, 26 and 28 have been cancelled.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.
 

Response to Arguments

3.	Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive:
	Applicant argued that the claim amendments herein are fully supported in the Specification, and accordingly a new Section 112 rejection would be erroneous. Claim 1 after sending the plurality of OAM messages, obtaining an updated current bandwidth of the microwave link...". These features are well supported in the Specification. 
First, the Specification discloses that if a current bandwidth of the microwave link is restored to a full bandwidth of the microwave link, stopping the transmission of current bandwidth information (see, ex, paras. [0042], [0063] or [0076]). A skilled artisan reading the Specification understands that, as recited in claim 1, when a current bandwidth of the microwave link is degraded, the OAM messages carrying the current bandwidth of the microwave link are sent periodically. Therefore, after sending the OAM messages, in order to know whether the current bandwidth of the microwave link is restored to a full bandwidth, the updated current bandwidth is obtained. Accordingly, the features of "after sending the plurality of OAM messages, obtaining an updated current bandwidth of the microwave link..." can be obtained directly from the description in the Specification.
Examiner respectfully disagrees. The paragraphs [0042] , [0063] or [0076] are reprinted for your convenience to prove that the limitation "after sending the plurality of OAM messages, obtaining an updated current bandwidth of the microwave link..." is not recited in the claimed paragraphs by the applicant.
[0042] In the bandwidth information notification method provided in the second embodiment of the present invention, the network node that is attached by the microwave link obtains and sends the bandwidth information when the current modulation mode of the microwave link is detected as being lower than the optimal modulation mode; and if it is detected that the current modulation mode of the microwave link is the optimal modulation mode, bandwidth information may be stopped from being sent to the endpoint of the service connection which passes through the microwave link, so that the endpoint of the service connection uses a normal service policy to perform service processing, and ensures that a microwave link resource is fully utilized.
[0063] When the environment becomes better, and the microwave link is recovered to the optimal modulation mode, the network node C and the network node D stop sending the AIS message.
[0076]   In an embodiment of the present invention, when the judging unit 602 judges that the current modulation mode is the optimal modulation mode, the sending unit 604 stops sending the bandwidth information to the endpoint of the service connection which passes through the microwave link, so that the endpoint of the service connection uses a normal service policy to perform service processing.
As it is clear none of the above paragraphs mention "after sending the plurality of OAM messages, obtaining an updated current bandwidth of the microwave link..." Therefore, the above limitation is considered a new matter.
In addition, the limitation “in response to the obtained current bandwidth of the microwave link has being degraded from a full bandwidth of the microwave link, periodically sending…” is not disclosed in the specification therefore, it is considered new matter.

3.	Applicant’s arguments with respect to claims 1-2, 7-8, 13-14, 17-18, 21, 23, 25, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,100,327 B2 (hereafter Long). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim1 has broaden the scope of claim 1 of Long by eliminating the bold portion of the following limitation:
sending, by the network node, a plurality of OAM messages carrying the current bandwidth information to an endpoint of a service connection, the plurality of OAM messages being sent through the service connection which passes through the link, wherein first one or more OAM messages of the plurality of OAM messages are sent with a higher frequency than at least one of the rest of the plurality of OAM messages, and wherein the endpoint of the service connection adjust a service policy according to the bandwidth information.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,100,327 B2 (hereafter Long). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim1 has broaden the scope of claim 1 of Long by eliminating the bold portion of the following limitation:
sending, by the network node, a plurality of OAM messages carrying the current bandwidth information to an endpoint of a service connection, the plurality of OAM messages being sent through the service connection which passes through the  link, wherein first one or more OAM messages of the plurality of OAM messages are sent with a higher frequency than at least one of the rest of the plurality of OAM messages, and wherein the endpoint of the service connection adjust a service policy according to the bandwidth information.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,100,327 B2 (hereafter Long). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim1 has broaden the scope of claim 1 of Long by eliminating the bold portion of the following limitation:
sending, by the network node, a plurality of OAM messages carrying the current bandwidth information to an endpoint of a service connection, the plurality of OAM messages being sent through the service connection which passes through the  link, wherein first one or more OAM messages of the plurality of OAM messages are sent with a higher frequency than at least one of the rest of the plurality of OAM messages, and wherein the endpoint of the service connection adjust a service policy according to the bandwidth information.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,100,327 B2 (hereafter Long). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim1 has broaden the scope of claim 1 of Long by eliminating the bold portion of the following limitation:
sending, by the network node, a plurality of OAM messages carrying the current bandwidth information to an endpoint of a service connection, the plurality of OAM messages being sent through the service connection which passes through the  link, wherein first one or more OAM messages of the plurality of OAM messages are sent with a higher frequency than at least one of the rest of the plurality of OAM messages, and wherein the endpoint of the service connection adjust a service policy according to the bandwidth information.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,100,327 B2 (hereafter Long). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim1 has broaden the scope of claim 1 of Long by eliminating the bold portion of the following limitation:
sending, by the network node, a plurality of OAM messages carrying the current bandwidth information to an endpoint of a service connection, the plurality of OAM messages being sent through the service connection which passes through the link, wherein first one or more OAM messages of the plurality of OAM messages are sent with a higher frequency than at least one of the rest of the plurality of OAM messages, and wherein the endpoint of the service connection adjust a service policy according to the bandwidth information.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,100,327 B2 (hereafter Long). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim1 has broaden the scope of claim 1 of Long by eliminating the bold portion of the following limitation:
sending, by the network node, a plurality of OAM messages carrying the current bandwidth information to an endpoint of a service connection, the plurality of OAM messages being sent through the service connection which passes through the link, wherein first one or more OAM messages of the plurality of OAM messages are sent with a higher frequency than at least one of the rest of the plurality of OAM messages, and wherein the endpoint of the service connection adjust a service policy according to the bandwidth information.
Claims 2, 8, 14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,100,327 B2 (hereafter Long). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 2, 8, 14, and 18 are verbatim scope (except the preamble) of claim 2 of Long as following:
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 7, 13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the recite the following limitations which are not disclosed in the specification therefore they are considered new matter:
“in response to the obtained current bandwidth of the microwave link has being degraded from a full bandwidth of the microwave link, periodically sending…”
"after sending the plurality of OAM messages, obtaining an updated current bandwidth of the microwave link...". As it was mentioned in the above response to argument section, there were no disclosures of the above limitations in the paragraphs [0042] , [0063] or [0076] or any other paragraphs in either instant application or its parent applications.
Claims 2 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of their dependency from claim 1.
Claims 8 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of their dependency from claim 7.
Claims 14 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of their dependency from claim 13.
Claims 18 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of their dependency from claim 17.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 13, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2007/0064604 A1) in view of Tammisetti (US 20110028146 A1) in view of Shi et al. (US 2003/0179769 A1).

For claim 1 Chen teaches a method, comprising:
obtaining, by a network node, a current  bandwidth of a microwave link, wherein the current bandwidth of the microwave link varies with weather (see paragraph 30 “communication links are wireless (microwave links)”, paragraph 35 “environmental (weather) condition degrade or improve the link speed (bandwidth-e.g., Gbps)”, Fig. 1 “communication device 102 (network node), Fig. 3 Step 302 “determine (obtaining) whether bandwidth capacity on link 106 has changed”, paragraphs 8, 29,  “real-time link status (current link status) is feedback about available bandwidth (current bandwidth)”, paragraph 9 “monitor real-time characteristics of a dynamic communications link to identify a change in the link bandwidth”, and paragraph 50 “a mechanism to collect (obtain) real-time link status of communication link”); 
in response to that the obtained current  bandwidth of the microwave link being degraded from a full bandwidth of microwave link (see Fig. 3 “determine whether bandwidth capacity has changed (degraded), if yes reallocate maximum bandwidth per service class to improve overall QoS, if not determine whether bandwidth capacity has changed (degraded)”, and paragraph 9 “identify (detect) a change in link bandwidth”, paragraph 11 “dynamically adjusting a quality of service policy to reallocate the maximum bandwidth per service class if the bandwidth of dynamic communication link changes”, and  paragraph 35 “factors degrading communication link”), 
periodically sending, by the network node, a plurality of operation, administration and maintenance (OAM) messages carrying the current  bandwidth of the microwave link to an endpoint (see paragraph 33 “real-time (periodically ) link status feedbacks (messages) providing current link bandwidth value to be adjust to meet certain value (close-loop feedback mechanism)”, paragraph 29 “a close-loop QoS system is provided to collect real-time network a current bandwidth of a link”,  paragraph 12 “sharing (exchanging messages about) link status information”, paragraph 30 “device 102 receives (obtains) information and forwards to network device 104” and paragraph 33 “communication device 102 sends real-time link status feedbacks (messages) to make more efficient use of  bandwidth through communication network transceiver 214 on and adjusts to transmission requirements”); and
after sending the plurality of OAM messages, obtaining an updated current bandwidth of the microwave link, and stopping sending, by the network node, OAM messages to the endpoint in response to the current bandwidth of the microwave link being restored to a full bandwidth the microwave link (see paragraph 29 “a close-loop feedback system is provided to collect and report real-time a current bandwidth of a link-well-known in a feedback system once the required bandwidth has reached, there is no need to further feedback the current link bandwidth”).
Chen does not explicitly teach obtaining, by a network node, a current bandwidth of a microwave link, wherein the current bandwidth of the microwave link varies with weather.
However, Tammisetti teaches obtaining bandwidth information of a microwave link and weather impacts on microwave link (see Tammisetti: paragraphs 6, 8, 17, and 27-28). In addition, Tammisetti teaches detection of microwave link bandwidth reduction and sending a control message indicating available (reduced) bandwidth to a data switch (endpoint) (see Tammisetti:  paragraph 28). In addition, Tammisetti teaches microwave radio system transmits one or more messages regarding data bandwidth availability (see Tammisetti: paragraph 53).
 In addition, Tammisetti teaches in good weather conditions and utilizing the maximum data bandwidth, there is no need to send continuous messages (stop sending messages when the weather condition is good) to the data switch (see Tammisetti: paragraph 54). 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention use the microwave link teachings of Tammisetti in the link bandwidth adaptation of Chen to adjust massage carrying bandwidth based on the weather condition (see Tammisetti: paragraph 54).
Chen in view of Tammisetti does not explicitly teach the OAM messages (see Tammisetti: paragraph 53).
However, Shi teaches link level OAMP message exchange in support of Link level bandwidth allocation (see paragraph 47 and Fig. 29-33). In addition, Shi teaches link level operation, administration, management and provisioning (OAMP) are performed as described in Addendum D for transfer of information related to bandwidth allocation (see paragraph 113). In addition, Shi teaches link level bandwidth usages OAM messages (see paragraph 119).  In addition, Shi teaches Link operation Administration Management (OAM) message carrying bandwidth information to determine the bandwidth capacity can accommodate the bandwidth request (see paragraphs 119-120, and 145). In addition, Shi teaches bandwidth messages (see paragraph 145 “link OAM messages includes bandwidth information”). In addition, Shi teaches dynamic bandwidth allocation algorithm OAM&P signaling (messaging) congestion detection congestion monitoring (see Fig. 23). In addition, Shi teaches that dynamically increasing and/or decreasing bandwidth requires several round of signaling messages (see paragraphs 136-137).  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention use the OAM messaging system of Shi in the combined link bandwidth adaptation of Tammisetti and Chen in order to determine the requested bandwidth change and communicate the bandwidth information request for adjusting bandwidth based on requirements and bandwidth availability.
The motivation for this combination is to provide efficient bandwidth based on requirements and bandwidth availability.

For claim 7 Chen in view of Shi further in view of Tammisetti teaches a network node, comprising: 
a processor, configured to obtain a current bandwidth of a microwave link, wherein the current bandwidth of the microwave link varies with weather (see Chen: Fig. 2 “processor”, paragraph 33 “forwarding real-time link status (bandwidth information and as discussed in claim 1 with regard to obtaining bandwidth information); and 
a transmitter (see Chen: Fig.2 “Transceiver”), configured to:
in response to the obtained current bandwidth of the microwave link (as discussed in claim1); 
wherein the processor is further configured to, after sending the plurality of OAM messages, obtain an updated current bandwidth of the microwave link, and wherein the transmitter is further configured to stop sending, by the network node, OAM messages to the endpoint in response to the updated current bandwidth of the microwave link being restored to the full bandwidth of the microwave link (as discussed in claim1).

For claim 13 Chen in view of Shi further in view of Tammisetti teaches a method, comprising: 
obtaining, by a network node, a current bandwidth of a microwave link, wherein the current bandwidth of the microwave link varies with weather (as discussed in claims 1); and 
in response to the obtained current bandwidth of the microwave link being degraded from a full bandwidth of the microwave link, periodically sending, by the network node, a plurality of operation, administration and maintenance (OAM) messages carrying the current bandwidth of the microwave link to an endpoint of a service connection (as discussed in claims 1); 
after sending the plurality of OAM messages, obtaining an updated current bandwidth of the microwave link, and stopping sending, by the network node, OAM messages to the endpoint in response to the current bandwidth of the microwave link being restored to a full bandwidth the microwave link (as discussed in claim 1).
receiving, by the endpoint of the service connection, the plurality of OAM messages (see Shi: Fig.29-Fig.33 and paragraph 47); and
adjusting, by the endpoint of the service connection, a service policy for the service connection according to the current bandwidth of the microwave link carried in the plurality of OAM messages (see Chen: paragraph 9 “dynamically adjust a quality of service policy to reallocate the maximum bandwidth per service class”).

For claim 17 Chen in view of Shi further in view of Tammisetti teaches a communication system, comprising: 
a processor, configured to obtain a current bandwidth of a microwave link, wherein the current bandwidth of the microwave link varies with weather (see Chen: Fig. 2 “processor” and Fig. 7 “receiver module (first processor)”); and 
a transmitter (see Chen: Fig.2 “transceiver”), configured to: 
in response to the obtained  current bandwidth of the microwave link (as discussed in claims 1, 5, and 13); 
after sending the plurality of OAM messages, obtaining an updated current bandwidth of the microwave link, and stopping sending, by the network node, OAM messages to the endpoint in response to the updated current bandwidth of the microwave link being restored to a full bandwidth of the microwave link (as discussed in claim 1).
a receiver, configured to receive the plurality of OAM messages carrying the current bandwidth of the microwave link (as discussed in claims 1, and 13); 
a second processor, configured to adjust a service policy according to the current bandwidth of the microwave link (see Chen: Fig. 7 “adjuster module (second processor)”, paragraph 9 “dynamically adjust a quality of service policy to reallocate the maximum bandwidth per service class”, and as discussed in claims 1, and 13).
7.	Claims 2, 8, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of Tammisetti further in view of Shi and further in view of Thresling (US 2008/0298299 A1).

           For claim 2 Chen in view of Tammisetti further in view of Shi does not explicitly teach the method, wherein obtaining the  bandwidth of the microwave  link comprises:
detecting, by the network node, a modulation mode of the link; and 
obtaining, by the network node, the current bandwidth of the microwave link under the modulation mode.
However, Thesling teaches a variety of modulation and coding techniques (modes) for link management by applying Adaptive Coding and Modulation (ACM) (see paragraphs 37-38, 40, and 43). In addition, Thesling teaches the obtained modcode data identifies the modulation and coding (see paragraph 80).In addition, Thesling teaches obtaining bandwidth information under the modulation mode (see paragraph 43).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the OAM messaging system of Thesling in combined link bandwidth of Shi, Tammisetti, and Chen in order to determine and adjust the requested bandwidth change by using ACM.
The motivation for this combination is to provide efficient bandwidth usage based on requirements and bandwidth availability.

           For claim 8 Chen in view of Tammisetti in view of Shi further in view of further in view of Thresling teaches the network node, wherein the processor is configured to:
detect a modulation mode of the microwave link (as discussed in claim 2); and 
obtain the current bandwidth of the microwave link under the modulation mode (as discussed in claim 2).

	For claim 14 Chen in view of Tammisetti in view of Shi further in view of further in view of Thresling teaches the method, wherein obtaining the current  bandwidth of the microwave link (as discussed in claim1) comprises: 
	detecting, by the network node, a modulation mode of the microwave link (as discussed in claim 2); and 
	obtaining, by the network node, the current bandwidth of the microwave link under the modulation mode (as discussed in claim 2).

	For claim 18  Chen in view of Tammisetti in view of Shi further in view of further in view of Thresling teaches the communication system, wherein the first processor (as discussed in claim1) is configured to: 
	detect a modulation mode of the microwave link (as discussed in claim 2); and 
	obtain the current bandwidth of the microwave link under the modulation mode (as discussed in claim 2).

8.	Claims 21, 23, 25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of Tammisetti in view of Shi and further in view of Blum (US 2007/0070910 A1).
For claims 21, 23, 25, and 27 Chen in view of Tammisetti in view of Shi teaches        the method, wherein periodically sending the plurality of OAM messages comprises: 
in response to the obtained current bandwidth of the microwave link (as discussed in claim 1), 
periodically sending, by the network node, a first plurality of OAM messages carrying the current bandwidth of the microwave link to the endpoint (as discussed in claim 1); and 
after sending the first plurality of OAM messages carrying the obtained current bandwidth of the microwave link to the endpoint, sending a second plurality of OAM messages carrying the obtained current  bandwidth of the microwave link to the endpoint (see paragraphs 29 and 54 “feedback message carrying bandwidth changes information to adjust bandwidth and make more efficient use of  bandwidth and adjust to transmission requirements-sending real-time feedbacks is considered sending a plurality messages” and  as discussed in claim 1); and 
wherein OAM messages of the second plurality of OAM messages are periodically sent one at a time using a first period, and OAM messages of the first plurality of OAM messages are periodically sent one at a time using a second period that is smaller than the first period one at the time using a second period that is smaller than the first period, (see paragraph 33 “real-time link status feedbacks (a first one or more messages of the plurality of messages are sent more quickly than at least one of the rest of the plurality of messages)”).
Chen in view of Tammisetti further in view of Shi does not explicitly teach one period of transmitting messages is configured to be shorter than another period or transmitting messages.
However, Blum teaches determining a number of OAM packets to transmit during a period; determining the period to transmit the OAM packets; calculating an interval between the transmission of the OAM packets; transmitting an OAM packet within the interval, the period change, the number of OAM packets to transmit change (see Fig. 3).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention use the OAM messaging system of Blum in the combined link bandwidth adaptation system of Shi, Tammisetti, and Chen in order to improve way to manage transmitting OAM packets in communications network by shortening or lengthening the OAM transmission interval.
The motivation for this combination is to adaptably adjust the feedback messages carrying bandwidth status to efficiently utilize transmission resources.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yokota et al. (US 2010/0074165 A1), Shi et al. (US 2011/0044238 A1), Claseman (US 2004/0165534 A1), and Yong et al. (US 2008/0186865 A1).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415